Citation Nr: 0907057	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  05-38 842A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a left shoulder 
disability, to include as due to a service connected avulsion 
fracture of the right shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 decision by the 
Roanoke, Virginia, Regional Office (RO) of the United States 
Department of Veterans Appeals (VA), which in pertinent part 
denied service connection for a left shoulder disability and 
for a left knee disability.

In February 2008, the Board remanded both issues to the RO 
via the Appeals Management Center (AMC), for additional 
evidentiary development.  The undersigned Veterans Law Judge 
determined that the cancellation of a personal hearing in 
this case was done as part of an agreement to obtain a 
medical opinion on causation, with appropriate rationale, 
from the Veteran's treating physician.  

Following the examination on remand, the AMC granted service 
connection for a left knee disability in an August 2008 
decision.  As this was a full grant of the benefit (service 
connection) sought on appeal, no further controversy or 
question remains for the Board to consider as to the left 
knee.  The denial of service connection for a left shoulder 
disability was continued, however, and that issue has now 
been retuned to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran had previously contended that a currently 
diagnosed left shoulder disability was secondary to right arm 
impairment from a service connected right shoulder 
disability.  In September 2008 correspondence, the Veteran 
contended that due to his service connected bilateral knee 
disabilities, he has a history of falls which required him to 
catch himself with his hands.  These falls placed stress on 
his shoulders, particularly the left, as the right shoulder 
could not extend as far to support his weight.  
Unfortunately, the alteration of the allegation requires 
further remand.

In connection with this new contention, the Veteran has 
submitted a VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, 
for Dr. JEM, who he states has treated him for knee and 
shoulder disabilities.  The Veteran has previously submitted 
records from Dr. JEM regarding a November 2005 knee surgery.  
As records of shoulder and joint treatment are potentially 
relevant to the issue of whether the Veteran's left shoulder 
disorder is related to service (or a service-connected 
disorder), VA must make reasonable efforts to obtain these 
records once placed on notice of their existence and 
availability.  See Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Further, as VA outpatient treatment records document reports 
of falls due to the service connected knees, the duty to 
assist also requires that a further VA examination and 
medical opinion be obtained.  Previous examiners have not 
considered the current allegation on secondary entitlement 
due to the knee disabilities.

Accordingly, the case is REMANDED for the following action:

1. The RO should take reasonable steps to 
obtain any outstanding records of 
pertinent medical treatment provided the 
Veteran by Dr. JEM for shoulder and knee 
problems.

2.  Schedule the Veteran for a VA joints 
examination; no specific examiner need be 
requested.  The examiner must, however, 
review the claims file in conjunction with 
the examination.  The examiner is asked to 
opine as to whether it is at least as 
likely as not that any currently diagnosed 
left shoulder disability is causally 
related to any aspect of the Veteran's 
period of service, to include whether the 
left shoulder disorder is related to 
service connected bilateral knee 
disabilities, or falls resulting there 
from.  A full and complete rationale for 
all opinions expressed is required.

3.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the Veteran and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

	(CONTINUED ON NEXT PAGE)





These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

